  Case 3:19-cv-01096-N Document 1 Filed 05/07/19               Page 1 of 4 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

AMK CONVENIENCE LLC,                         §
                                             §
               Plaintiff,                    §
                                             §
vs.                                          §      No. ________________________
                                             §
WEST GUARD INSURANCE                         §
COMPANY,                                     §
                                             §
               Defendant.                    §


                               NOTICE OF REMOVAL


       Defendant WestGUARD Insurance Company (“WestGUARD”) hereby removes

this action from the 160th Judicial District Court of Dallas County, Texas, where it is

currently pending. In support of removal, WestGUARD states the following:

                            THE STATE COURT ACTION

       1.      Plaintiff AMK Convenience LLC (“AMK”) initiated this action on April 3,

2019, by filing its Original Petition, Jury Demand, and Request for Disclosure (“Petition”)

in the 160th Judicial District Court of Dallas County, Texas. Prior to removal, this action

was pending in state court as Cause No. DC-19-04768.

       2.      AMK asserts claims against WestGUARD for breach of contract and bad

faith insurance practices based on allegations that WestGUARD failed to timely

investigate and pay a claim made under an insurance policy issued to AMK by AmGuard

Insurance Company (“AmGUARD”), which is one of WestGUARD’s subsidiaries. AMK

seeks actual damages, exemplary damages, pre-judgment and post-judgment interest, costs,

and attorneys’ fees.



NOTICE OF REMOVAL - Page 1
  Case 3:19-cv-01096-N Document 1 Filed 05/07/19                Page 2 of 4 PageID 2


                         DIVERSITY JURISDICTION EXISTS

       3.      The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a), because AMK and WestGUARD are citizens of different states and the

amount in controversy exceeds the sum or value of $75,000, excluding interest and costs.

       4.      Defendant WestGUARD is a corporation organized under Pennsylvania law

with its principal place of business in Wilkes Barre, Pennsylvania.          Consequently,

WestGUARD is a citizen of Pennsylvania. See 28 U.S.C. § 1332(c).

       5.      Plaintiff AMK is limited liability company (“LLC”) organized under Texas

law. The citizenship of an LLC is determined by the citizenship of its members. Harvey v.

Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). AMK’s only members are

Mohd Shahin and Ali Daka. Upon information and belief, Shahin and Daka are citizens of

Texas; they are not citizens of Pennsylvania.

       6.      The amount in controversy exceeds the sum or value of $75,000, excluding

interest and costs, because AMK alleges that it seeks “monetary relief over $200,000 but

not more than $1,000,000.” Orig. Pet. ¶ 2. In addition, the claim that WestGUARD

allegedly failed to investigate and pay is for approximately $140,000 in cash, equipment,

and tobacco inventory.

        THE PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED

       7.      Removal is timely because this notice was filed within thirty days after

WestGUARD was served with a copy of the summons and complaint. See 28 U.S.C.

§ 1446(b)(2)(B) & (C).

       8.      Removal to this Court is proper because this is the federal district and

division embracing the state court where this action is pending. 28 U.S.C. § 1441(a).




NOTICE OF REMOVAL - Page 2
  Case 3:19-cv-01096-N Document 1 Filed 05/07/19                 Page 3 of 4 PageID 3


       9.      WestGUARD has given prompt notice of this removal to the state court by

filing a copy of this Notice of Removal with the Dallas County District Clerk, as required

by 28 U.S.C. § 1446(d).

       10.     As required by LR 81.1 of the Local Civil Rules, WestGUARD has

attached an index of all documents filed in the state court, a copy of the state court docket

sheet, a copy of each document filed in state court, and a separately signed certificate of

interested persons that complies with LR 3.1(c).

                                         PRAYER

       WHEREFORE, WestGUARD requests that this Court exercise jurisdiction over

this matter as allowed by law.




NOTICE OF REMOVAL - Page 3
  Case 3:19-cv-01096-N Document 1 Filed 05/07/19            Page 4 of 4 PageID 4


Dated: May 7, 2019.                       Respectfully submitted,



                                          /s/ Taylor F. Brinkman
                                          Susan A. Kidwell
                                            Texas Bar No. 24032626
                                          LOCKE LORD LLP
                                          600 Congress Street, Suite 2200
                                          Austin, Texas 78701
                                          T: (512) 305-4766
                                          skidwell@lockelord.com

                                          Taylor F. Brinkman
                                           Texas Bar No. 24069420
                                          Joseph A. Unis. Jr.
                                           Texas Bar No. 24075625
                                          LOCKE LORD LLP
                                          2200 Ross Avenue, Suite 2800
                                          Dallas, Texas 75201
                                          T: (214) 740-8000
                                          tbrinkman@lockelord.com
                                          junis@lockelord.com

                                          ATTORNEYS FOR WESTGUARD
                                          INSURANCE COMPANY




                             CERTIFICATE OF SERVICE

       I certify that on May 7, 2019, I served this document on Plaintiff’s counsel of
record via email at the email address and mailing address shown below:

       Carter L. Hampton
       HAMPTON & ASSOCIATES, P.C.
       clhampton@hamptonlawonline.com

                                             /s/   Taylor F. Brinkman




NOTICE OF REMOVAL - Page 4
